 WALTON MANUFACTURING COMPANY485an affiliated organization, and the leasing arrangements, all establishthat Carp's, Inc, and the 25 separately incorporated stores constitutea chain merchandising operation which is integrated and centrallycontrolledIn these circumstances, we find that the Employer andthe other Carp corporations constitute a single employer for jurisdic-tional purposesThe record reveals that Carp's, Inc, ships goodsoutside the State, and has a gross volume of business well in excessof the Board's standards for either wholesale or retail establishmentsWithout regard, therefore, as to whether the combined Carp mer-chandising operations are to be regarded as a wholesale or retail en-terprise, we find that it will effectuate the policies of the Act to assertjurisdiction over the EmployerAccordingly, we deny its motion todismiss2 The labor organization involved claims to represent certainemployees of the Employer3A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act4 The Petitioner is seeking a unit of "all ,full-tine and all part-time employees in the Canton, Illinois store "The Employer con-tends that the petition should be dismissed on the ground that theunit description is vague and indefiniteAs the Employer has failedto indicate any specific employee categories which it believes shouldbe excluded, and as we have often held that units of full-time andpart-time employees in retail stores are appropriate," we, accordingly,deny the Employer's motion to dismissWe find that the following employees constitute a unit appropriatefor the purpose of collective bargaining within the means of Section9(b) of the Act All regular full-time and part-time employees em-ployed at the Employer's Canton, Illinois, store, excluding all guardsand supervisors as defined in the Act[Text of Direction of Election omitted from publication ]7 SeeDuane's Mwa4m Corporatroon,119 NLRB 13318F W Woolworth Company,119 NLRB 480, J JMoreau & Son, Inc,107 NLRB 999Walton Manufacturing CompanyandAmalgamated ClothingWorkers of America,AFL-CIO.Case No 10-CA-3924De-cember 1, 1959DECISION AND ORDEROn August 18, 1959, TrialExaminerLee J Best issued his Inter-mediate Report in the above-entitled proceeding, finding that the125 NLRB No 51535828-SO-vol 125-32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent had engaged in andwas engagingin certainunfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.The Board 1 has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the following additions.We agree with the Trial Examiner's finding that Respondent dis-charged Violet Ewing on December 5, 1958, because of her member-ship in and activities on behalf of the Union, and because she gavetestimony at a hearing before a Trial Examiner of the National LaborRelations Board, thereby violating Section 8(a) (1), (3), and (4) ofthe Act, as alleged in the complaint.In its brief, Respondent contends, in substance, that the only evi-dence of any union activity on the part of Ewing relates to suchactivity which occurred more than 6 months prior to the filing of thecharge herein,-' and therefore Section 10 (b) of the Act precludes con-sideration of such evidence for purposes of the allegation in the com-plaint that Ewing's discharge was a violation of Section 8 (a) (3).Asstated by the Trial Examiner at the hearing, Section 10(b) of theAct only limits the Board to considering evidence of the unfair laborpractice itself, in this case the alleged discriminatory discharge ofEwing, which occurred within 6 months of the filing of the charge,and does not preclude consideration of Ewing's prior union activity asbackground evidence to evaluate Respondent's alleged unlawful con-duct during the 6-month period.3Moreover, the general rule that'suchevidence may be considered as background is particularly applicablehere, where a contrary rule would permit an employer to simply wait6 months and 1 day from the time of an employee's unionactivityand then discharge the employee with impunity for engaging in suchactivity.We do not believe that Section 10(b) was designed to per-mit such a circumvention and frustration of the purposes of the Act.i Pursuant to the provisionsof Section3 (b) of the Act,the Board has delegated itspowers in connectionwith thiscase to a three-member panel[Members Rodgers,Jenkins,and Fanning].8 This evidence,which is not set forth by the Trial Examiner,shows that Ewing joinedthe Union and engagedin other unionactivity in Novemberand December 1957 andJanuary 1958,and that Respondent had knowledgethereof ; andthat as a result of herlayoff on January 31, 1958, Ewing engaged in no further union activity between thatdate and October 7, 1958,when she was rehired.This evidence of Ewing's union activityis the same evidence,in substance,repeated herein, uponwhich theBoard relied infinding that Ewing'sJanuary 31, 1958, layoff was discriminatory in the prior unfairlabor practice case involving Respondent,ofwhich we take judicial notice herein.Walton Manufacturing Company,124 NLRB 1331.8SeeNews Printing Co., Inc.,116 NLRB 210,and cases cited. WALTON MANUFACTURING COMPANY487Moreover,the Board has held that where,as here,an employer dis-charges anemployee for testifying in behalfof a unionin a Boardproceeding, such a discharge operates to discourage membership in theunion in violation of Section 8(a) (3) as well as Section 8(a) (4) and(1) of the Act .4As this later protected activity of Ewing, testifyingat a prior hearing in anothercase againstRespondent, which was theimmediate cause of the discharge herein, occurred within the Section10(b) 6-month limitation period, thereis nopossible Section 10(b)bar to the consideration of this activity as the basis for a Section8(a) (3) finding.Accordingly, we find no merit in Respondent's con-tention that Section 10 (b) precludes any finding that Ewing's dis-charge was a violation of Section8 (a) (3).1Respondent contends further that the Trial Examiner improperlygave consideration to the prior unfair labor practice case involvingRespondent in arriving at his conclusions here.As the Board hasnow adopted almostin totothe findings of the Trial Examiner in theprior case, we, like the Trial Examiner, find it proper to considersuch findings, not as evidence of unfair labor practices herein, butonly as background evidence to evaluate Respondent's conduct hereinbecause the unfair labor practices there found antedated the 6-monthlimitation period under Section 10 (b) .6Finally, Respondent contends that it discharged Ewingfor cause,and not because she testified in the priorcase so asto violate Section8(a) (4).From all the circumstances of the present case, consideredwith the background of animosity toward the Union disclosed in theprior case, the Trial Examiner discredited the testimonyof MorrisScharff to the effect that Ewing was discharged for cause.Uponthe basis of these same considerations, and upon the further basis thatthe Board has now adopted the credibilityresolutionsof the TrialExaminer in the prior case completely discrediting Morris Scharff asa witness, we adopt thissimilarcredibility finding by the Trial Ex-aminerhere.?Moreover, we agree with the Trial Examiner's findingthat the credited evidence in the present case, considered against thebackground of the material evidence and findings in theprior case,4 Southern Bleachery and Print Works, Inc.,118 NLRB 299.See alsoPacemakerCorporation,120 NLRB 987,991.Itmay be noted that Ewing not only testified in theprior case in behalf of the Union,the Charging Party there as well as here, but alsosat with a union organizer at the prior hearing.awe find, as the Trial Examiner implicitly did, that while Ewing's most recent unionactivity of testifying in behalf of the Union in the earlier case was the immediate causefor her last discharge, her earlier union activity which led to her initial layoff was themediate and underlying cause for her last discharge.SeeWinterGarden Citrus Products Cooperative,116 NLRB 738, 740;News PrintingCo., Inc.,supra.Cf.E.V. Prentice Machine Works,Inc.,120 NLRB 1691.7 Similarly,as the Trial Examiner has not specifically done so,we also discredit MorrisScharff's testimony here to the effect that he did not attempt to get Ewing to change hertestimony in the prior case but only told her to tell the truth.We rather credit Ewing'stestimony to the effect that Scharff did attempt to get her to change her previous testi-mony adverse to the Respondent,and her denial that Scharff told her to tell the truth. 488DECISIONS OF NATIONAL LABOR RELATIONS BOARDfully supports the conclusion that the alleged cause advanced by Re-spondent for the discharge herein was only a pretext to obscure thediscriminatorymotive apparent in the present case of punishingEwing because she gave testimony under the Act in violation of Sec-tion 8(a) (4)8ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Walton Manu-facturing Company, Loganville, Georgia, its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from :(a)Discharging, laying off, or otherwiserefusingemployment toany employee because she has given testimony in a National LaborRelations Board proceeding.(b)Discouraging membership in Amalgamated Clothing Workersof America, AFL-CIO, or any other labor organization of its em-ployees, by discriminating in any manner with regard to their hireor.tenure of employment, or any term or condition of employment.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist Amalgamated Clothing Workers of America, AFL-CIO, or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activi-ties for purposes of collective bargaining or other mutual aid or pro-tection, or to refrain from any and all such activities, except to theextent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Restore all employment rights and privileges heretoforeenjoyed by Violet Ewing, and make her whole for any loss of paysuffered by reason of the discrimination by payment to her of a sumof money equal to the amount she normally would have earned fromthe date of her discharge on December 5, 1958, to the date on which8In reaching this conclusion,the Trial Examiner relied in part on his finding thatRespondent had not adopted a policy of discharging employees for failure to make produc-tion on piecework operations,in view of the fact that Respondent's payroll records inevidence show that during the first half of 1958 numerous employees regularly receivedsubstantial amounts of makeup pay, and Respondent significantly refused to produce itspayroll records for the latter half of 1958 by which the Charging Party proposed to showthat the same situation continued.As the Trial Examiner denied Respondent'smotionto quash the subpenaobtained by the Charging Party for the latter payroll records, andas we agree with that ruling, we find that the Trial Examiner properly drew the usualadverse inference from Respondent's refusal to produce the payroll records for the latterhalf of 1958. WALTON MANUFACTURING COMPANY489she was rehired and reinstated to her former or substantially equiva-lent position, less net earnings, to be computed in the manner set forthin the section of the Intermediate Report entitled "The Remedy."(b)Preserve and make available to the Board and its agents, uponrequest, for examination and reproduction, all timecards, payrollrecords, social security reports, and all other personnel records neces-sary to analyze, compute, and determine the amount of backpay andother employment rights and privileges to which the aforesaid dis-criminates (Violet Ewing) may be entitled under the terms of thisOrder.(c)Post at its plant in Loganville, Georgia, copies of the noticeattached to the Intermediate Report marked "Appendix." 9Copiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by an authorized representativeof Walton Manufacturing Company, be posted by it immediately uponreceipt thereof and maintained for 60 days thereafter in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Tenth Region, in writing,within 10 days from the date of this Order, what steps the Respondenthas taken to.comply herewith.6This notice shall be amended by substituting for the words "The Recommendations ofa Trial Examiner" the words "A Decision and Order." In the event that this Order isenforced by a decree of a United States Court of Appeals, there shall be substituted forthe words "Pursuant to a Decision and Order" the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order."INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding, with all parties represented, was heard before the duly desig-nated Trial Examiner in Atlanta, Georgia, on April 16, 1959, on the complaint ofthe General Counsel and the answer of Walton Manufacturing Company, hereincalled the Respondent.The issues litigated were whether the Respondent violatedSection 8(a)(1), (3), and (4) of the Act by terminating the employment of VioletEwing on December 5, 1958. Oral argument was waived by all parties. In duecourse, thereafter, written briefs were filed by Counsel for the General Counsel andthe Respondent, and have been given due consideration.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.BUSINESSOF THE RESPONDENTWalton Manufacturing Company is a Georgia corporation maintaining its prin-cipal office and place of business at Loganville, Georgia, where it is engaged inthe manufacture of men's clothing.During a representative period of 12 monthsimmediately past the Respondent sold and shipped manufactured products valuedat in excess of $50,000 directly to points outside the State of Georgia. I find, there-fore, that Respondentis engaged in commercewithin themeaningof Section 2(6)and (7) of the Act.II. THE LABORORGANIZATION INVOLVEDAmalgamated Clothing Workers of America, AFL-CIO,herein calledthe Union,is a labor organizationwithin themeaning ofSection 2(5) of the Act. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE UNFAIR LABOR PRACTICESA. Historical backgroundFor background information with respect to the operations and labor relationsof the Respondent reference is hereby made to Cases Nos. 10-CA-3127; 10-CA-3201;10-CA-3219; 10-CA-3202;and 10-CA-3218, wherein the General Counselof the National Labor Relations Board issued a consolidated complaint on July25, 1958, and a hearing was conducted by Samuel Ross, Trial Examiner,atMonroe,Georgia, on October 15 to 23, 1958,inclusive.At therequest of counsel for theGeneral Counsel,I take judicial notice of the Intermediate Report and Recom-mended Order issued thereinby TrialExaminer Ross onMay 15, 1959,wherein hefound that during the period from November1957 toJanuary 1958,inclusive, theRespondent engaged in unfair labor practices violative of Section 8(a)(1) and (3)of the Actby surveillance of the activities of union organizers,making antiunionspeeches and threats to its employees,interrogating and writing letters to itsemployees concerning their union activities,discriminatorily discharging and layingoff employees to discourage membership in the Union,and otherwise interferingwith, restraining,and coercing its employees in the exercise of the rights guaranteedin Section7 of the Act.More specifically he found,inter alia,that Violet Ewing.(employee)was selected and laid off on January 31,1958, because of her member-ship in the Union's volunteer organizing committee.Issues therein are now pendingbefore the Board upon exceptions filed to the Intermediate Report and Recom-mendedOrder of the TrialExaminer.At the aforesaid hearing before TrialExaminer Ross onOctober 16,1958, Violet Ewing(employee)testified as a witnessfor the General Counsel against the Respondent.By reason of her testimony, it isalleged in the complaint that Respondent by its supervisor and agent,Morris Scharff,on or about December5, 1958,dischargedVioletEwing because of her membershipin and activities on behalf of the Union,and because she engaged in concertedactivitieswith other employees for the purpose of collective bargaining and othermutual aid or protection,and because she gave testimony under the Act.B. The alleged discriminationViolet Ewing was first employed by the Respondent on June 28, 1957, and there-after performed various sewing operations in the fabrication of coats as a utilityoperator at a minimum wage of $1 per hour until terminated on January 31, 1958.Pending the adjudication of alleged unfair labor practices charged against theRespondent by reason of that termination, she was rehired by the Respondent onOctober 7, 1958, and again assigned to duty as a utility operator, but under directionof a different supervisor.Shortly thereafter she was called as a witness for theGeneral Counsel at the aforesaid hearing on October 16, 1958, before Samuel Ross,Trial Examiner, in Monroe, Georgia, and testified concerning a conversation withher sister-in-law,Myrtle Ewing, who was a supervisor in the plant of Respondentat Loganville, Georgia.Her testimony was in substance that Supervisor MyrtleEwing had related to her a statement made by Morris Scharff 1 to the effect that:He didn't care who the girl was, or how good an operator she was, if hefound out that she had joined the Union, he would fire her.Following her appearance as a witness, Violet Ewing expressed the hope to hersister-in-law (Myrtle Ewing) that she would not be hurt by reason of aforesaidtestimony.Thereupon, Violet Ewing was recalled to the hearing room on the nextday, October 17, 1958, where and when Morris Scharff privately inquired whethershe desired to change her testimony before the Trial Examiner.Upon her refusalto do so, Scharff then directed her to return to work in the plant.Thereafter, on October 27, 1958, Violet Ewing was for the first time assigned byRespondent to the regular job of sleevemaking at piecework rates.By reason ofher inexperience in making sleeves she actually earned only $23.87 for 40 hours workduring the week ending October 31, 1958, and Respondent was required to supplementher pay in the sum of $16.13 to comply with the minimum wage law of $1 perhour.During the second week ending November 7, 1958, she actually earnedwages of $29.85 at piecework rates, and received makeup of $10.15.During thethirdweek ending November 14, 1958, she worked only 32 hours and actuallyearned $26.28, and received makeup of $5.72.During the fourth week endingNovember 21, 1958, Respondent established a modification of the sleevemaking'It is admitted by stipulation that Morris Scharff is a supervisor and agent of theRespondent. WALTON MANUFACTURING COMPANY491operation on November 18 with the result that Violet Ewing earned$30.18 forpiecework and received$9.82 in makeup for her 40 hours of work. The foregoingfigures from payroll records of Respondent indicate a steady and substantialimprovement in piecework production of this employee for the first 3 weeks in thesleevemaking operation,and that a slight slowdown occurred during the week inwhich the modification was put into effect.The worksheet of Regina Hall (em-ployee),who had been regularly employed in the sleevemaking operation for morethan a year, also reveals a slowdown in her piecework production for that week inthat she failed to make production for a few days and received an adjustment in payby reason thereof.Both Violet Ewing and Regina Hall credibly testified that thischange or modification in the sleevemaking process resulted in a temporary slow-down of production therein.Nevertheless,Supervisor Morris Scharff called VioletEwing into his office on November 18, 1958, the very day on which the modificationwas put into effect,and expressed dissatisfaction with the progress she was makingin piecework production.Three days later on November 21, 1958, this employeewas suspended from work for 1 week as alleged disciplinary action to improve herproduction,although she protested that the only way she could make improvementwas to stay on the job to increase her experience in the new operation.After this1-week layoff,she returned to work on December 1, 1958, and for the weeklyperiod ending December 5, 1958, earned$35.71 for piecework and received thesum of $4.29 as makeup for the 40 hours'work.The payroll records of Respond-ent for that week show a daily improvement in her piecework production from$6.16 on Monday,to $6.78 on Tuesday,to $7.22 on Wednesday,to $7.57 on Thurs-day, and to$7.98 on Friday,which demonstrated that by the end of that week shehad (within 2 cents)reached the daily production rate of $8 demanded by theRespondent to eliminate any makeup pay.Notwithstanding this record,SupervisorMorris Scharff called Violet Ewing to his office at the close of work on Friday,December 5, 1958, without first obtaining the final computation on her productionfor that week,and unconditionally discharged her for alleged failure to make satis-factory improvement in her rate of production,despite protests that she had notbeen given a fair opportunity to do so.Thereupon,Respondent reported to theEmployment Security Agency of Georgia that Violet Ewing had been discharged for"Insufficient quantity of work produced after a fair trial period."After an intervalof 8 weeks,the Respondent again rehired Violet Ewing on January 30, 1959, andassigned her to duty as a utility operator at the minimum wage of $1 per hour.Thereafter,on or about March 17, 1959, she was again assigned to the regular jobof sleevemaking.Respondent admits that since reemployment Violet Ewing hasbeen and still is a very satisfactory employee.Counsel for the General Counsel and the Charging Party introduced in evidenceavailable payroll records of the Respondent showing that during the period fromJune1957through June 1958, many of its employees consistently failed to makeproduction at piecework rates and regularly received makeup pay to fulfill therequirements of the law that employees be paid a minimum wage of $1 per hour.Respondent refused to honora subpoena duces tecumto produce its payroll recordsfor the latter half of the year 1958 from which the General Counsel proposed toshow that a similar situation existed up to and including the date on which VioletEwing was discharged in December 1958.C. Contentions of RespondentUpon the undisputed facts in this case it is contended by the Respondent that, asan employer,ithad the right to insist that Violet Ewing meet minimum standardsof production and produce at a level in keeping with her known ability and to takedisciplinary action in the form of a suspension and then a discharge, which was infact an extended suspension,when she did not meet such standards in an effortto induce her to put forth her best effort-that the disciplinary action taken byRespondent had no connection with her union activities or testimony given by herat a hearing approximately 2 months prior thereto-that past experience had shownthat this employee was competent,efficient,and capable of far better work, andwhen recalled to work after approximately 2 months, in a discharge status, beganto perform her work in a highly satisfactory manner and produced according toher ability.In support of these contentions,the Respondent introduced its super-visory agent,Morris Scharff,as its sole witness in the case.Morris Scharff testified in substance that he had been engaged in the selling,purchasing,and manufacturing of clothing since 1939, and formerly supervised andoperated such a plant in New York-that more skill is required in the fabricationof coats than pants, and therefore a longer time is required to -train operators andget full production-that Respondent began manufacturingjackets and sport coats 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDat its plant in Loganville,Georgia, in June 1957, but contracted with others tosupply the pants until February 1958.Piecework production rates were estab-lished about October 1957.Respondent began to make.pants about February 1,1958, but discontinued such operation on or about August 1, 1958, when it rentedmachinery to another corporation(Loganville Pants Co.)at a separate plant makingsuch garments for Respondent,exclusively.When Respondent started its coat opera-tions in June 1957, there was, no skilled labor of that type available in the vicinity, soitwas company policy to hire anyone that could operate a sewing machine, andtrain them on the job.A primary training period of 1 to I V2 years was required,and to a lesser extent continued thereafter.During the first 4 or 5 months makeuppay amounted to 45 or 50 percent of total wages,but thereafter steadily decreasedto approximately 6 percent,which currently results primarily from replacing regularoperators with temporary operators-that by the fall of 1958,makeup pay had de-creased to about 10 percent by reason of the accrued experience of operators andsupervisors and a more even flow of work.Thereupon,Respondent became moreindependent and stringent in its policy to eliminate employees who had not madesufficient progress in reaching production standards.In the fabrication of the com-ponent coats parts it is not satisfactory to transfer employees from one job toanother, andthe individual production record of one employee cannot be fairlycompared with another,unless they are performing the same job.Each job isdifferent,and to do so would be like comparing a stenographer with a bookkeeperdoing unrelated work.Because of the variety of jobs performed by utility op-erators it was impossible for such employees to make production,and consequentlywere paid the minimum wage of $1 per hour. Prior to January 1, 1959, however,a separate record of their piecework production appeared on the payroll records ofeach utility operator.The training period of an operator making sleeves dependsupon whether she is experienced or inexperienced in the operation of the par-ticular type of machine and the time allowed to reach a production plateau is notset by any hard or fast rule. It depends on whether she is accustomed to sewing,whether the operation is difficult or easy, and upon her aptitude for learning. It isusually better to get an experienced operator for the job,but if the operation hasnot already been performed in the locality it is better to train a new operator forthe job.A change in method of performing an operation may slow the operatorfor a day or two, but theoretically there should be no loss of time at all.Respondentoperated the only plant in that vicinity having the necessary skills to manufacturecoats-that it operated a production or assembly line which required that the pro-duction of all workers be coordinated by setting up production quotas and ratesprogressively throughout the shop.With respect to Violet Ewing(employee)in particular Morris Scharff testifiedthat prior to her first termination on January 31, 1958,she had been making pro-duction in sewing pocket facings-and welts, but had never worked on sleeves.Heheard her testimony at the hearing before Trial Examiner Ross at the courthouse inMonroe, Georgia,on October 16, 1958, and was thereafter told by SupervisorMyrtle Ewing that Violet was upset about the statements she had made.Conse-quently, upon the advice of his attorney,Violet was sent back to the hearing roomnext day,October 17,1958, for the purpose of ascertaining whether she wanted tochange her testimony.When she insisted that she had told the truth and inquiredwhether he wanted her to say something that was not true,he said to her, "No, Iwant you to tell the truth.If that is the truth the way you see it,then we certainlydon't want you to tell a lie on the stand." Thereupon,she was sent back to work,and was not recalled to the witness stand.Thereafter,on or about November 1,1958, she was assigned for the first time to a regular job of making sleeves, but herproduction therein did not improve satisfactorily.Consequently,he called her intohis office on November 18, 1958, and told her that she was not doing well and wouldhave to do better.The change made in the sleevemaking operation on that datedid not affect her production,because her production was low to start with, and hadincreased very slightly,but the increase was not sufficient.He called her in again onNovember 21, 1958, told her that she had failed to make production after a fairtrial and thereupon suspended her from work for 1 week. Subsequently,she cameback to work on December 1, 1958, but there was no marked improvement in herwork, so he discharged her on December 5, 1958, with the intention of rehiring herat a later date,and instructed the plant superintendent to that effect.He did notcheck her production record for the current week, because it was not available un-til the following Monday or Tuesday.When requested by the Trial Examiner to succinctly state his reasons for dis-charging Violet Ewing, Morris Scharff testified as follows: WALTON MANUFACTURING COMPANY493The only and exact reason that I discharged Violet Ewing is because she hadnot come up sufficiently in her production nor did she show signs, to the bestof my knowledge and judgment, that she would.Concluding FindingsIt is significant that Respondent recalled Violet Ewing to work on October 7, 1958,pending determination of the unfair labor practices alleged in a previous case withrespect to her layoff on January 31, 1958.Notwithstanding her reinstatement atthat time, she thereafter testified before a Trial Examiner of the Board on October 16,1958, adversely to the position of Respondent.Morris Scharff immediately there-after solicited her to change her testimony.Having declined to do so, she wasshortly thereafter, on October 27, 1958, assigned to regular work in the operationof sleevemaking without prior experience.Notwithstanding the fact that she wasmaking steady improvement in her production, Respondent suspended her from workfor a period of 1 week.Upon return to work, her piecework production again im-proved to such an extent that she reached Respondent's minimum standard of pro-duction within a period of 5 days.Thereupon she was unconditionally dischargedfor alleged failure to make satisfactory progress.Except for the self-serving testimony of Morris Scharff, it does not appear thatRespondent had adopted a policy of discharging employees for failure to makeproduction in its piecework operations.There was no hard and fast rule about it.Payroll records of Respondent introduced by counsel for the General Counsel showthat during the first half of 1958 numerous employees regularly received substantialamounts of makeup pay; and Respondent significantly refused to produce its pay-roll records for the latter half of 1958 by which the Charging Party proposed toshow that the same situation continued.Assuming that Respondent is at all timestrying to reach a standard of piecework production that would entirely eliminatemakeup pay; it is nevertheless apparent that no such standard has yet beenaccomplished.The credited evidence in the present case considered in conjunction with the ma-terial evidence and findings in Cases Nos. 10-CA-3127,et als.,fully support a con-clusion that the theory of economic justification advanced here by Morris Scharfffor the discharge or disciplinary suspension of Violet Ewing on December 5, 1958,was only a pretext to obscure the discriminatory motive apparent in the previousproceeding of discouraging membership in the Union, and in the present case ofpunishing this employee because she has given testimony under the Act .2Conse-quently, from all the circumstances of the present case considered with the back-ground of animosity toward the Union disclosed in the previous proceedings, I dis-credit testimony of Morris Scharff to the effect that Violet Ewing was dischargedbecause she had not come up sufficiently in her production or shown signs that shewould do so. I find that Respondent discharged Violet Ewing on December 5, 1958,because of her membership in and activities on behalf of the Union and becauseshe gave testimony at a hearing before a Trial Examiner of the National LaborRelations Board, thereby violating Section 8(a)(1), (3), and (4) of the Act, asalleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYFinding that Respondent discharged Violet Ewing on December 5, 1958, to dis-courage membership in the Union and because she has given testimony under theAct, but thereafter rehired her on January 30, 1959, in her former substantiallyequivalent position,3 I shall recommend that Respondent cease and desist from suchconduct and take certain affirmative action designed to effectuate the policies of theAct.I shall recommend that Respondent restore all employment rights and privi-leges formerly enjoyed by Violet Ewing and make her whole for any loss of pay2Cf.E. V. Prentice MachineWorks,Inc.,120 NLRB 1691.SeeThe ChaseNationalBank of the City of NewYork,an Juan,Puerto Rico,Branch,65NLRB 827. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDsuffered by reason of discrimination against her by the payment of a sum of moneyequal to the amount she normally would have earned as wages from the date of herdischarge to the date on. which she returned to work at Respondent's plant inLoganville, Georgia, less net earnings 4 to be computed on a quarterly basis in themanner set forth in F.W. Woolworth Company,90 NLRB 289, andN.L.R.B. v.Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344.Earnings in one par-ticular quarter shall have no effect upon the backpay liability for any other suchperiod.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent, Walton Manufacturing Company, is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Amalgamated Clothing Workers of America, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By discharging and otherwise discriminating in regard to the hire or tenure ofemployment of Violet Ewing to discourage membership in the Union and becauseshe has given testimony under the Act, thereby interfering with, restraining, andcoercing employees in the exercise of the rights guaranteed in Section 7 of the Act,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (1), (3), and (4) of the Act.4.The aforesaid unfair labor. practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]4 SeeCrossett Lumber Company, 8NLRB 440, 497-498.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:WE WILL NOT discharge, lay off, or otherwise refuse employment to any ofour employees because they have given testimony in a National Labor RelationsBoard proceeding.WE WILL NOT discourage membership in Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organization of our employees, bydiscriminating in any manner with regard to their hire or tenure of employment,or any term or condition of employment.WE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form, join, or assistAmalgamated Clothing Workers of America, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purposes of collectivebargaining or other mutual aid or protection, or to refrain from any and allsuch activities except to the extent that such rights may be affected by anagreement requiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act.WE WILL restore to Violet Ewing all employment rights and privileges here-tofore enjoyed by her, and make her whole for any loss of pay she may havesuffered by reason of the discrimination practiced against her.All our employees are free to become, remain, or refrain from becoming orremaining members of the above-named Union, or any other labor organization,except to the extent that such right may be affected by an agrement in conformitywith Section 8(a) (3) ofthe Act.WALTON MANUFACTURING COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not bealtered, defaced,or covered by any other material.